Title: To Benjamin Franklin from John Paul Jones, 4 December 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient Decr. 4. 1780
The 30 Ult. I recd. a Letter from M. Gourlade, in which he says “l’honorable M. Franklin m’a remis ses depeches en trois Paquets que Je vous remetrai”— I have Understood he is on the Road, and his People expect him here every hour.— For these Five Days past I have been ready for Sea, notwithstanding the preceeding Rains, and have been waiting only for your Excillencies Dispatches.— I hope also M. La Grave or some other person will immidiately arrive here with dispatches from Court in consequence of the Advices received from Rhode Island by the Amazon Frigate arrived here. The Wind has been Fair for five Days past. With profound respect, I am ever Your Excellencies most Obliged and most humble Servant
Jno P Jones
His Excellency B. Franklin Esqr. American Minister at Versailles
 
Notation: Capt. Jones. Dec 4. 1780
